Citation Nr: 1537910	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from September 1979 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the above claim.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The Veteran contends that he currently has diabetes mellitus that is manifested as a result of his period of active service.  In July 2009, the Veteran submitted a service treatment record showing that in September and October 1979, and in June 1980, he was found to have Glucose 6-Phosphate Dehydrogenase Deficient (G6PD) cells.  The service treatment record did not show a diagnosis of diabetes mellitus.  The Veteran claims that the laboratory finding represented the onset of diabetes mellitus or that diabetes mellitus is related to the abnormal findings exhibited in service.  

In December 2009, the Veteran submitted a treatise describing G6PD which was indicated to be a hereditary condition in which red blood cells break down when the body is exposed to certain drugs or the stress of infection.  The treatise did not relate G6PD deficiency with diabetes mellitus.

The Board notes that an etiological opinion has not been obtained for the Veteran's claim for service connection for diabetes mellitus.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Board finds that there is a basis for affording the Veteran an examination to determine the etiology of his diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA endocrinology examination to determine the current nature and etiology of his diabetes mellitus.  The claims folder and access to pertinent electronic records must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner is requested to provide the following medical opinions:
	
(a) Whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus had its clinical onset in service, within the first post service year, or is otherwise related to active duty.

(b) If not, is the G6PD abnormality found on examination in service a congenital defect or disease?  If it is a disease, did it clearly and unmistakably pre-exist service and clearly and unmistakably not increase in severity in service beyond its natural progress?  If it is a disease that did not clearly and unmistakably pre-exist service and clearly and unmistakably not increase in severity in service beyond its natural progress, did it cause or aggravate diabetes mellitus?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must provide a complete rationale to support the nexus opinions.  He or she is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  After conducting the above development and any additional action deemed necessary, readjudicate the claim. If the claim on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


